DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the structure required to pressurize a fluid and spray the lubricant in claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: page 2, line 6, “change” should be --changed--.  
The disclosure is objected to because of the following informalities: page 5, line 29, “BRIED” should be --BRIEF--.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The alternate embodiment claimed in claim 2 is described in paragraph [0071] in the Specification.  It is two lines long and includes (not represented).  The type of fluid is not disclosed.  The apparatus and delivery method are not shown in the figures or disclosed.  It is unclear how lubricant is sprayed into the sealed chamber.  The amount of direction provided by the inventor is minimal.  Also, the state of the art does not include one of ordinary skill using a fluid in addition to the grease to fill a grease chamber with grease.   It is unclear if the pressurized fluid is lubricant or a different type of fluid. The quantity of experimentation needed to make use of the invention based on the disclosure would be excessive, if even possible.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1, lines 7-9, recite “removing a first predetermined quantity of lubricant from the sealed chamber until the pressure in the sealed chamber reaches a first pressure value”.  It is unclear how the predetermined quantity of grease is removed.  What if the pressure fails to reach the first pressure value?  Conversely, what if the first pressure value is reached but the predetermined quantity of lubricant hasn’t been removed?  Each situation could result in either the wrong quantity of lubricant removed or the wrong first pressure value reached while waiting for the other predetermined value to be reached.  Lines 10-12 have the same issue with injecting a predetermined quantity of lubricant until a second pressure value is reached.  Claim 6 has similar issues.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Line 16 recites “…..the sealed chamber remains waterproof to the lubricant when lubricant is removed from or injected in the sealed chamber.”  It is unclear what is meant by “waterproof to the lubricant”.  Oil based lubricant and water already do not mix together.  Is the limitation regarding overfilling the chamber until grease escapes from the seals?  Or regarding the lowered pressure in the chamber resulting in dislodged seals allowing foreign matter inside
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 recites “pressurizing a fluid and spraying the lubricant in the sealed chamber with the pressurized fluid.  It is unclear what is meant by “spraying the lubricant”. Is lubricant put into solution with the pressurized fluid prior to spraying?  Is pressurized fluid separate from the lubricant and used behind the lubricant as propulsion means to move lubricant into the chamber?
Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 7 and 8 recite “a/the depression pump”.  It is unclear what a depression pump is.  For examination purposes a depression pump is considered a vacuum pump because claim 7 recites “to suck lubricant”.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (Aapa) in view of CN110513594, further in view of Conley et al., U.S. Patent Publication 2016/0186811.

As per claims 1 and 6, Applicant’s admitted prior art (Aapa) discloses a system and method for lubricating a sealed bearing (1) (fig. 1) comprising:
 	a first ring (4) and a second ring (3) capable of rotating concentrically relative to one another, and seals (10, 11, 12, 13) delimiting together with the first and second rings (4, 3) a sealed chamber (16),
  	Aapa does not disclose a lubricating system including a removing device configured to remove a first predetermined quantity of lubricant from the sealed chamber until the pressure in the sealed chamber reaches a first pressure value, and
 	an injecting device configured to inject a second predetermined quantity of lubricant in the sealed chamber until the pressure in the sealed chamber reaches a second pressure value, the first pressure value and the second pressure value being determined so that the pressure inside the sealed chamber remains within a predetermined interval, the boundaries of the interval being determined according to characteristics of the seals so that the sealed chamber remains waterproof to the lubricant when lubricant is removed from the sealed chamber and injected in the sealed chamber.
 	However, CN ‘594 in their Grease Discharge Device Bearing Unit invention teach a device configured to remove a first predetermined quantity of lubricant from a bearing until the pressure reaches a first pressure value using an air cylinder (40) and a controller (90) (paras [0035, 0044-0045, 0052, 0065]).  Further, that the bearing cavity is refilled with the same amount of grease (para [0069]) but is silent on the specific structure.  However, Conley et al. in their Bearing System with Lubricated Exclusion Seal device teach a bearing assembly (12) with seals and a lubrication pump (36) to supply grease to a bearing chamber (26) [free volume].  Further, that pressure in the bearing chamber may be controlled by the lubrication pump by changing the pressure and/or volume in the chamber (para [0034]).  Conley et al. disclose a seal that is described by the pressure at which it will begin to leak.  While the device of Conley et al. teaches using a pressure high enough to flow lubricant past a seal, they also teach the concept of a lower pressure in the bearing chamber that will not cause leakage (paras [0034-0035]).     
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Aapa with a system to replace waste grease with new grease and monitor the process of grease extraction and replenishment using pressures  and a volume of grease that do not dislodge or damage seals, as taught by CN ‘594 and Conley et al., for the purpose of optimizing bearing longevity with adequate lubrication and ensuring a proper amount of grease is refilled without leakage past the seals that would cause contamination in a food processing facility (Aapa).  

As per claim 2, (Aapa), CN ‘594 and Conley et al. as set forth above, Aapa as modified, discloses injecting the predetermined quantity of lubricant comprises pressurizing a fluid and spraying the lubricant in the sealed chamber (16) with the pressurized fluid (paras [0034-0035], Conley). Conley et al. disclose a pump unit (36) pressuring grease to fill a bearing chamber.  Therefore, the line from the pump to the bearing chamber contains a pressurized fluid (also lubricant) in order to get (spray) lubricant into the sealed chamber.

As per claim 3, (Aapa), CN ‘594 and Conley et al. as set forth above, Aapa as modified, discloses injecting the predetermined quantity of lubricant comprises activating a feed pumping device (36, Conley) configured to introduce the quantity of lubricant in the sealed chamber (16).

As per claim 4, (Aapa), CN ‘594 and Conley et al. as set forth above, Aapa as modified, discloses the first step a) and the second step b) are repeated.  As there is continued operation of the apparatus, the first and second steps are eventually repeated to replace used lubricant as necessary. 

As per claim 5, (Aapa), CN ‘594 and Conley et al. as set forth above, Aapa as modified, discloses the first predetermined quantity of lubricant and the second predetermined quantity of lubricant are equal (para [0052], CN ‘594).  

As per claim 7, (Aapa), CN ‘594 and Conley et al. as set forth above, Aapa as modified, discloses the removing device comprises a depression pump (40, CN ‘594) [air cylinder] configured to suck lubricant from the sealed chamber (16).  Cycling the air cylinder (40) creates a vacuum pump (para 0043]).

As per claim 9, (Aapa), CN ‘594 and Conley et al. as set forth above, Aapa as modified, discloses the injecting device comprises a feed pump (36, Conley) [lubrication pump] configured to introduce the predetermined quantity of lubricant in the sealed chamber (16).

Allowable Subject Matter
Claims 8 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or suggest s system for lubricating a sealed bearing comprising: a first ring and a second ring capable of rotating concentrically relative to one another, and seals delimiting together with the first and second rings a sealed chamber, a removing device configured to remove a first predetermined quantity of lubricant from the sealed chamber until the pressure in the sealed chamber reaches a first pressure value, and an injecting device configured to inject a second predetermined quantity of lubricant in the sealed chamber until the pressure in the sealed chamber reaches a second pressure value, the first pressure value and the second pressure value being determined so that the pressure inside the sealed chamber remains within a predetermined interval, the boundaries of the interval being determined according to characteristics of the seals so that the sealed chamber remains waterproof to the lubricant when lubricant is removed from the sealed chamber and injected in the sealed chamber; the removing device further comprises a pressure sensor configured to measure the pressure in the sealed chamber and a controller configured to activate the depression pump until the measured pressure reached the first pressure value.   The closest art is considered to be CN, ‘594.  
However, CN ‘594 only opens a pressure reducing valve when pressure exceeds a maximum value.  It doesn’t appear to deactivate the depression pump.
Or in the alternative.  …the injecting device further comprises a pressure sensor configured to measure the pressure in the sealed chamber and a controller configured to activate the feed pump until the measured pressure reached the second pressure value.  The closest art is considered to be Conley et al., however Conley doesn’t measure pressure in the sealed chamber.  Conley sets a pressure on the pump.  A known pressure that will not cause leakage around the seal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139. The examiner can normally be reached 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.K.B/Examiner, Art Unit 3654